DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 11, 2022, the applicants have elected species within formula I having specific values of variables L4, L5, L6, V1, V2, X, Y4a, Y5a and Y6a. 
3. Claims 1-20 are pending in the application. Claims 5 and 14 are withdrawn from further consideration as being directed to non-elected subject matter.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claims 1-4, 8-12 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li (US 2018/0337349 A1, cited on applicant’s form 1449).
Li discloses metal complexes and electronic devices comprising these metal complexes. The Platinum metal complex, MC 45 disclosed on page 368 by Li anticipate the instant claims when variables L4 and L5 represent phenyl group, variable L6 represents imidazolyl group, V1 and V2 represent no bond, X represents O and variables R2 and R5 represent alkyl group in the instant compounds of formula I.

                        IMPROPER      MARKUSH       GROUP
5. Claims 1-4, 6-13 and 15-20 are rejected under doctrine of Improper Markush Grouping since the compounds of formulae I through IV have different cores and furthermore, compounds of formula I also lacks a common core. In compounds of formula I, the values of variables L4-L6, V1, V2 and X are critical for the common core of these compounds. It is of note that since prior art was found against the elected species, claims must be amended to read upon the elected species since search will not be extended to additional species.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625